Citation Nr: 0809135	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-34 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement Dependency and Indemnity Compensation (DIC) 
benefits based on service connection for the cause of death 
or under the provisions of 38 U.S.C.A. § 1151 (West 2002).

2.  Entitlement to service-connection for lung cancer, for 
purposes of accrued benefits. 

(The issue of entitlement to reimbursement of medical 
expenses incurred at Good Samaritan Regional Medical Center 
from July 22 to July 27, 2000 will be the subject of a 
separate Board decision). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and K.B.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from April 1967 to February 1972.  He died in April 
2001.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision, which in 
part, denied entitlement to DIC on the basis of service 
connection for the cause of the veteran's death or based on 
the provisions of 38 U.S.C.A. § 1151 secondary to death due 
to VA hospital care, medical or surgical treatment and denied 
entitlement to service connection for lung cancer for 
purposes of accrued benefits.  In December 2001, the Carl T. 
Hayden Department of Veterans Affairs Medical Center (VAMC) 
denied the appellant's claim for reimbursement of medical 
expenses incurred by the veteran at Good Samaritan Medical 
Center during treatment from July 22 to July 27, 2000.

In April 2004, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the hearing is of 
record. 

In February 2005, the Board remanded the appeal for further 
development.



FINDINGS OF FACT

1.  The veteran died in April 2001; the causes of death were 
respiratory failure, bacterial bronchitis/pneumonia, 
obstruction of right mainstream bronchus and squamous cell 
carcinoma of right mainstream bronchus.

2.  Service connection was in effect for residual scar, 
pilondal cyst removal at a noncompensable rating during the 
veteran's lifetime.

3.  The weight of the evidence is against a link between any 
of the conditions that caused or contributed to the veteran's 
death and a disease or injury in service.  

4.  The veteran's cause of death is not shown to be 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of VA 
fault, and is not the result of an event that was not 
reasonably foreseeable.

5.  When he died, the veteran had a pending claim seeking 
service connection for lung cancer.

6.  The appellant filed a claim for accrued benefits within 
one year of the veteran's death.

7.  Lung cancer is not shown by the evidence of record at the 
time of the veteran's death to be related to service to 
include based upon exposure to herbicides or exposure to 
asbestos. 



CONCLUSIONS OF LAW

1.  A service-connected disability was not a principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.303, (2007).

2.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.358 (2007). 

3.  The criteria for service connection for lung cancer, to 
include based upon exposure to herbicides and exposure to 
asbestos, for accrued benefit purposes are not met.  38 
U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.400, 3.1000 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Subsequent to the Boards remand the Court issued a decision 
that expanded the understanding of what notice was required 
in the context of DIC claims.  In the context of a claim for 
DIC benefits, the Court held that section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Further, unlike a 
claim to reopen, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  .

With regard to the claim for DIC benefits, in a letter issued 
in May 2003, the RO notified the appellant of the evidence 
needed to substantiate entitlement to DIC.  The letter 
satisfied the second and third elements of the duty to notify 
by informing the appellant that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that she was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

With respect to the fourth element, the May 2003 VCAA letter 
contained notations telling the appellant that VA needed to 
ensure that it had all of the medical evidence that she had 
in her possession regarding the veteran's medical conditions 
and that it was her responsibility to ensure that VA received 
all records not in the custody of a Federal Agency.  These 
statements served to advise the appellant to submit any 
evidence in her possession pertinent to the claims on appeal.

The May 2003 letter provided notice as to the evidence needed 
to substantiate entitlement to DIC based on a condition 
service connected during the veteran's life and on the basis 
of a condition not yet service connected.  The veteran has 
contended that DIC is warranted based on conditions not 
service connected during the veteran's life, and she has 
demonstrated actual knowledge of the evidence needed to 
substantiate such a claim by her testimony and contentions.  

Since 2001, when the adjudication of the DIC claim began, the 
appellant has received a number of decisions, statements of 
the case, and supplemental statements of the case that 
discussed the conditions that were service connected, the 
conditions for which service connection had been denied 
during the veteran's life.  Such post-decisional documents 
could not provide legally compliant VCAA notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Such notice did 
serve to actually provide the information required by Hupp.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The appellant has had years to provide additional evidence, 
contentions, and have a hearing after she received the notice 
specified in Hupp.  Hence, she had a meaningful opportunity 
to participate in the adjudication of the claim and the 
fundamental fairness of the adjudication was not affected.  
Given her opportunity to participate after she received 
notice, the fundamental fairness of the claim was not 
frustrated.

Regarding the aspects of DIC for cause of death and under the 
provisions of 38 U.S.C.A. § 1151, the Board notes that in 
March 2004 the appellant's representative argued that the 
veteran's exposure to asbestos was a contributing factor in 
the veteran's death.  At her April 2004 hearing, the 
appellant testified that a VA Hospital unreasonably withheld 
and delayed chemotherapy and radiation treatment from the 
veteran.  Because the appellant had actual knowledge of the 
evidence needed to substantiate the claims for DIC for cause 
of death and under the provisions of 38 U.S.C.A. § 1151, she 
was not prejudiced.  George-Harvey v. Nicholson.

The Board also notes that the appellant did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date.  Since the claims are 
being denied, no rating is being given and no effective date 
is being set.  She is, therefore, not prejudiced by the lack 
of notice on these elements.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced).  

There was a timing deficiency with the May 2003 VCAA notice 
letter as it was provided after the initial adjudication of 
the claims.  This timing deficiency was cured by 
readjudication of the claims in supplemental statements of 
the case.  Mayfield v. Nicholson, 444 F.3d 1328.

The accrued benefits claim is decided on the basis of 
evidence in the file at the date of the veteran's death.  See 
38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 
(1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant could not 
furnish additional evidence to substantiate her accrued 
benefits claim and VA could not develop additional evidence 
that would substantiate the claim.  The VCAA is not 
applicable where the law and not the facts are dispositive, 
or where it could not affect a pending matter.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2000); VAOPGCPREC-2004; 69 Fed. 
Reg. 59,989 (2004). 

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate her 
claim and of what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Regarding VA's duty to assist the veteran with her claims on 
appeal, all pertinent and identified records have been 
obtained.  In February 2005 the Board remanded the claims to 
secure the veteran's records from the Social Security 
Administration, Charity Hospital in New Orleans, Louisiana 
from November 1998 to July 2000 and from the Seattle VAMC 
from March 20, 2001.  A December 2005 response from the 
Social Security Administration reflects that the veteran's 
folder had been destroyed.  Records from the Seattle VAMC 
subsequent to March 20, 2001 have been obtained and 
associated with the file.  A November 2005 letter from the 
Medical Center of Louisiana at New Orleans noted that medical 
records located in the basement of the Medical Records 
Department were destroyed in the aftermath of Hurricane 
Katrina.  However, some records from Charity Hospital and the 
Medical Center of Louisiana at New Orleans have been 
obtained.  

The Board also notes that these issues were remanded in 
February 2005 for a physician, "preferably a specialist in 
pulmonary disease or oncology" and "preferably not employed 
by the Puget Sound Health Care System" to provide an opinion 
on whether the veteran's death was caused by VA medical care.  
In a February 2008 statement, the appellant's representative 
noted that both of the physicians consulted in April 2006 for 
these opinions were employed by the VA health care system, 
and argued that the remand instructions had therefore not 
been complied with.  The Board notes that the AMC attempted 
to obtain an opinion from an independent medical examiner.  
However, a July 2006 letter stated that the independent 
examiner would not perform this function, as their contract 
detailed that they did not provide opinions on veterans who 
has passed away.  The February 2005 remand instructions 
expressed a preference, but did not mandate that an examiner 
outside the Puget Sound Health Care System conduct the 
review.  There is no evidence or contention that the 
resulting opinions were inadequate or the product of bias.

Therefore, the facts relevant to the appellant's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Factual Background

The veteran's service treatment records are negative for 
diagnoses, treatments or symptoms of lung cancer or a 
breathing disorder.

In July 2000 the veteran was admitted to the Good Samaritan 
Medical Center.  The primary diagnosis was hypoxia and 
respiratory failure.  It was noted that the veteran had a 
history of nonresectable lung cancer.  He had been on a 
flight from New Orleans to Seattle when he developed severe 
respiratory distress.  Upon landing in Phoenix, he had been 
brought to Good Samaritan.  The discharge diagnoses were 
stage IIIB squamous cell carcinoma, obstructive lung disease, 
postobstructive pneumonia, dysphagia and odynophagia.

In August 2000 the veteran presented to the New Orleans VAMC 
for an oncology consultation.  The veteran reported that he 
was diagnosed with squamous cell carcinoma of the lung in 
June 2000.  He had a past medical history of COPD, colon 
cancer, chronic low back pain and a questionable history of 
reversible cardiac ischemia in 1985.

In September 2000 the veteran presented to the Seattle VAMC 
after transferring his care from the New Orleans VAMC.  The 
attending radiation oncologist noted that the veteran's 
records did not arrive until after a several week delay which 
precluded a more timely evaluation.  The oncologist concluded 
that the veteran received a dose of poorly tolerated 
radiation at the New Orleans VAMC and that a continuation of 
the radiation would provide more toxicity than benefit at 
this point.

The veteran presented to the Seattle VAMC in November 2000 
for administration of his first chemotherapy cycle for his 
non-small cell lung cancer.  The treating doctor noted that 
the veteran received radiation in July 2000 at the New 
Orleans VAMC which resulted in severe radiation esophagitis.

A January 2001 oncology note stated that the veteran had 
stage IIIB non-small cell lung cancer status post partial 
radiation and three cycles of chemotherapy.  Post 
chemotherapy the veteran had regained much of his strength 
and requested 3 weeks of recovery before considering further 
therapeutic options.

The veteran died on April [redacted], 2001 at the VA Puget Sound 
Health Care System.  The death certificate listed the causes 
of death as respiratory failure, bacterial 
bronchitis/pneumonia, obstruction of right mainstream 
bronchus and squamous cell carcinoma of right mainstream 
bronchus.

In September 2001, a VA examiner conducted a records review.  
The VA reviewer noted that the veteran's cause of death was 
respiratory failure for several days due to bacterial 
bronchitis and pneumonia for a few weeks, obstructive disease 
of the right main stem bronchus for a few months and squamous 
cell carcinoma of the right main stream bronchus.  The 
veteran had a long smoking history of more than 33 years at 
three packs a day.  He had a diagnosis of COPD and he had a 
strong family history of cancer.  

The reviewer noted that the veteran was exposed to asbestos 
when he was in the Coast Guard as a boiler tender.  The 
reviewer concluded that the veteran's cancer was probably not 
related to asbestos exposure as it was more likely secondary 
to chronic smoking history.  Additionally, there was COPD and 
obstructive lesion caused by pneumonia and finally death in 
an already compromised pulmonary function status.

In an October 2002 statement, the appellant reported that 
during his service the veteran was a boiler tender who was 
required to remove and replace asbestos packing from steam 
lines without any protective gear.

At her April 2004 hearing, the appellant testified that the 
veteran reported that he was a sniper in Vietnam.  She stated 
that she removed metal shrapnel from his back on 10 to 15 
occasions.  

In April 2006 a staff physician at the Pulmonary and Critical 
Care Section completed a VA records review with regarding the 
likelihood that in-service asbestos exposure caused or made 
permanently worse the veteran's fatal cancer.  The VA 
reviewer determined that the veteran's fatal cancer was less 
likely as not to have been caused by or a result of asbestos 
exposure in service.  

The examiner stated that there was sufficient evidence to 
account for the veteran's lung carcinoma based on the 
veteran's tobacco history alone.  The asbestos exposure was 
reasonable from the occupational history but there was 
insufficient documentation of exposure to asbestos in the 
objective evidence presented.  None of the CT scans reported 
evidence supporting reticular or fibrotic changes in the 
lower lung fields, nor calcified pleural plaques that would 
have supported a conclusion of asbestos exposure.  
Additionally the pulmonary function studies documented the 
effects of tobacco exposure, rather than a restrictive 
pattern that would characterize asbestosis.  

Also in April 2006, a VA staff physician from the Pulmonary 
and Critical Care Section reviewed the veteran's records 
regarding the likelihood that the veteran's death was caused 
by VA medical care and the veteran's death was proximate to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on part of VA in 
furnishing care.  The VA reviewer concluded that the 
veteran's death was less likely as not caused by a result of 
VA medical care as the veteran was appropriately treated 
until he ultimately expired on April [redacted], 2001.  

The VA reviewer also determined that the patient's death was 
less likely as not proximate to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on part of VA in furnishing care.  The reviewer 
stated that there was sufficient evidence to account for the 
management and care of the veteran as appropriate.  
Specifically, the veteran presented with unresectable non 
small cell carcinoma and was treated appropriately with 
palliative chemotherapy.  The purpose of the therapy was to 
relieve symptoms, not prolong life.  

The VA reviewer noted that the veteran had not arranged for a 
formal transfer of care from one VA medical center to 
another, which accounted for the delay in record retrieval 
from the New Orleans VAMC to the Seattle VAMC.  Regarding the 
palliative radiation that the veteran received, the decision 
that there was little benefit to be gained from giving the 
veteran additional therapy was reasonable since the veteran 
had already incurred significant side effects (severe 
radiation esophagitis) from the previous radiation therapy.  

The VA examiner also noted that in February 2001 the veteran 
declined further radiation or chemotherapy which seemed 
reasonable since he had undergone both radiation and 
chemotherapy for palliation of symptoms.  The VA reviewer 
concluded that the underlying diagnosis that led to the 
veteran's death, unresectable non-small cell carcinoma (Stage 
IIIB) was treated appropriately with palliative care.

A VA examiner also conducted a records review in April 2006 
regarding whether the veteran's lung cancer was related to 
his service duty.  The reviewer noted that the veteran had no 
mention on the CT scan or chest X-ray of pleural plaques from 
asbestos.  He had no diffuse infiltrates consistent with 
asbestos or asbestosis.  He had no prior diagnosis of 
asbestosis prior to his diagnosis of cancer.  He also had a 
smoking history of three packs per day for over 33 years.  
His other medical problems also included COPD.  

The reviewer noted that the veteran was first diagnosed with 
cancer 28 years after his service ended.  The natural history 
of cancer, and specifically this type of lung cancer, was not 
consistent with his cancer developing in the military.  The 
reviewer stated that this would not be possible given the 28 
year time frame.  If the veteran had lung cancer in the 
military, it would have had more rapid progression over 
several years, certainly within 5 years.  The reviewer 
concluded that it was not likely that the veteran's lung 
cancer developed in the military service.

Regarding the veteran's asbestos exposure, the VA reviewer 
stated that the veteran had a 99 pack a year smoking history 
and no documented evidence of asbestos-related lung disease.  
The reviewer stated that it was very likely with certainty 
that the veteran's lung cancer was contributed to by his long 
and extensive tobacco exposure.  Although asbestos can 
increase lung cancer risk, the veteran's exposure to 
cigarettes far outweighs his exposure of less than one year 
of asbestos.  Additionally, the veteran had no documentation 
of asbestos related lung disease.  The reviewer concluded 
that it was less likely than not that the veteran's asbestos 
exposure contributed to his lung cancer.


I.  Entitlement Dependency and Indemnity Compensation (DIC) 
benefits based on service connection for the cause of death 
or under the provisions of 38 U.S.C.A. § 1151 (West 2002).

DIC Service Connection Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a) (2007).

To constitute the principal cause of death, the service- 
connected disability must be one of the immediate or 
underlying causes of death be etiologically related to the 
cause of death. In order to be a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death. It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death; rather, it must be shown that there was a 
causal connection between the service-connected disability 
and the veteran's death.  38 C.F.R. §§ 3.312(b), (c) (2007). 

At the time of his death, the veteran was service connected 
for a scar as the residual of pilonidal cyst removal, rated 
as noncompensable.  There has been no contention or evidence 
that this condition played any role in the veteran's death.

The veteran was not service connected during his lifetime for 
the conditions that caused or contributed to his death--
respiratory failure, bacterial bronchitis/pneumonia, 
obstruction of right mainstream bronchus and squamous cell 
carcinoma of right mainstream bronchus.  The evidence does 
not show that the veteran had any of the aforementioned 
disorders during service or that they manifested to a 
compensable degree within one year following his discharge 
from service in February 1972.  The first post- service 
clinical evidence of squamous cell carcinoma was in June 
2000, and the death certificate indicates that this condition 
began only months prior to his death.

There is no competent evidence otherwise linking respiratory 
failure, bacterial bronchitis/pneumonia, obstruction of right 
mainstream bronchus and squamous cell carcinoma of right 
mainstream bronchus to the veteran's period of military 
service. 

The only competent medical opinions consist of those provided 
by VA physicians in September 2001 and April 2006.  Those 
opinions are against a link between the fatal lung cancer and 
service, either as a result of asbestos exposure or on the 
basis of direct incurrence.  Those opinions are buttressed by 
chest X-rays and other diagnostic studies that were 
interpreted as showing none of the findings associated with 
asbestos related lung disease.

Although, the appellant testified that a VA physician had 
told her that asbestos exposure might have played a role in 
the fatal lung cancer, the VA treatment records do not 
contain such an opinion, and she has not submitted any 
evidence in this regard.  Moreover, it is not in dispute that 
asbestos can play a role in lung cancer.  The question is 
whether asbestos played any role in the veteran's death.  
Given the medical opinions and clinical findings, the weight 
of the evidence is against finding a relationship between the 
veteran's in-service asbestos exposure and the fatal lung 
cancer or other respiratory conditions that played a role in 
his death.

The appellant and her representative also claim that the 
veteran possibly served in Vietnam.

Presumptive service connection for lung cancer may be granted 
under certain circumstances for veterans who served in 
Vietnam.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  The veteran was diagnosed with one of 
the conditions that is associated with exposure to Agent 
Orange.  

However, the veteran is not shown to have served in Vietnam 
as a VA request for information in January 2001 yielded a 
report that there was no Vietnam service for the veteran on 
file.  Specifically, records indicate that the ships to which 
the veteran was assigned to were not in Vietnam on the dates 
when the veteran was on board.  The veteran was not awarded 
any decorations indicating service in Vietnam, or in 
adjoining waters or air space.

Service connection could not, therefore, be established on 
the basis of the presumptions applicable to veterans exposed 
to herbicides while serving in the Vietnam conflict and 
subsequently develop lung cancer.  38 U.S.C.A. § 1116 (West 
2002 & Supp. 2007). 

Although the appellant contends that the veteran's death was 
caused or contributed to by the veteran's military service, 
to include his exposure to asbestos, there is no indication 
that she has medical expertise that would qualify her to 
render a competent opinion on questions of medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a). 

Absent any competent evidence linking the conditions that 
cause or contributed to the veteran's death with a disease or 
injury in service, the preponderance of the evidence is 
against the claim.

DIC entitlement under 38 U.S.C. § 1151 

38 U.S.C.A. § 1151 provides generally that, when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
or (B) an event not reasonably foreseeable.  The regulations 
implementing that statute appear at 38 C.F.R. §§ 3.358 and 
3.800.  They provide, in pertinent part, that in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. § 
3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the expressed 
or implied consent of the veteran or, in appropriate cases, 
the veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

The Board has considered the appellant's claim for 
entitlement to DIC benefits for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1151 based on the 
veteran's VA treatment for his lung cancer.  The Board notes 
that the appellant's claim under 38 U.S.C.A. § 1151 was filed 
after October 1, 1997 and as such must be adjudicated in 
accord with the current version of 38 U.S.C.A. § 1151. 
VAOPGCPREC 40-97, 62 Fed. Reg. 15566 (1997).  Thus, to 
prevail, the appellant must show that the veteran's death was 
either an unforeseen event or the result of VA negligence, or 
in other words, that VA was at fault in the veteran's death. 

Analysis

At her April 2004 hearing, the appellant contended that a VA 
Hospital unreasonably withheld and delayed chemotherapy and 
radiation treatment for the veteran.  

In this case, the  April 2006 VA records reviewer determined 
that the veteran's death was less likely than not caused by a 
result of VA medical care as the veteran was appropriately 
treated until he ultimately expired on April [redacted], 2001.  The VA 
reviewer also determined that the patient's death was less 
likely as not proximate to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on part of VA in furnishing care as there was sufficient 
evidence to account for the management and care of the 
veteran as appropriate.  The VA reviewer stated that the 
underlying diagnosis that led to the veteran's death, 
unresectable non-small cell carcinoma (Stage IIIB) was 
treated appropriately with palliative care.

The aforementioned VA reviewing physician found, following a 
review of the clinical record, that the veteran's death was 
not the result of negligence, neglect, or inappropriate care.  
There is no other competent medical evidence that the 
veteran's death was the result of VA care or an unforeseen 
event during such care.  

While the evidence indicates that there was a delay in 
receiving records when the veteran's care was transferred to 
another facility, there is no competent evidence that the 
delay caused or hastened the veteran's death.  At the point 
when the delay occurred, there was reportedly no therapy that 
could have changed the course of the fatal cancer.  The 
medical opinion is against finding that the delay played a 
role in the veteran's death.  The clinical evidence does not 
show otherwise as a competent medical opinion to the contrary 
has not been presented.  Thus, the claim must be denied. 

Therefore, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's cause of 
death was proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of VA fault, or was the result of an event that was not 
reasonably foreseeable.

The Board has considered statements provided by the 
appellant.  However, there is no showing that the appellant 
is qualified to provide an opinion concerning the cause of 
the veteran's death.  See Grottveit v. Brown, supra; Espiritu 
v. Derwinski, supra.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the appellant's claim for DIC under 
38 U.S.C.A. § 1151 for the cause of the veteran's death as a 
result of VA treatment.  As such, that doctrine is not 
applicable in the instant appeal and her claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

II.  Service-connection for lung cancer, for purposes of 
accrued benefits.

A claim for death pension, compensation, or dependency and 
indemnity compensation, by a surviving spouse is deemed to 
include a claim for any accrued benefits.  38 C.F.R. § 
3.1000(c) (2007); see 38 C.F.R. § 3.152(b) (2007).  However, 
applicable law and VA regulations further stipulate that for 
claims filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.152(a) (2007).

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claims is derivative of 
the veteran's claim and the appellant takes the veteran's 
claim as it stood on the date of his death.  Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000. 

Analysis

At the time of the veteran's death, he had a pending claim of 
entitlement to service connection for lung cancer.  Although 
the veteran's claims terminated with his death, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  The appellant did so in 
this case.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a) (2007).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Evidence of record at the time of the veteran's death 
includes VA and private treatment records reflecting 
diagnoses of and treatment for stage IIIB squamous cell 
carcinoma. Thus, the first element of a successful service 
connection claim is satisfied.

The veteran's service medical records do not contain any 
findings, complaints, or diagnosis indicative of lung cancer 
during service.  Nevertheless, service connection may be 
granted for any disease initially diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The records do not, however, contain any competent evidence 
that the veteran's lung cancer was related to his period of 
military service.  The only competent evidence of record is 
the April 2006 VA record reviewer who concluded that it was 
not likely that the veteran's lung cancer developed in the 
military service.  Therefore, service connection for lung 
cancer, for purposes of accrued benefits on a direct basis is 
not warranted. 

The Board notes that the appellant claims that exposure to 
asbestos was a contributing factor to the veteran's fatal 
lung cancer.  

VA has issued a circular on asbestos-related diseases. DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) 
(DVB Circular), provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in the VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21. The guidelines provide that the latency 
period varies from 10 to 45 years between first exposure and 
development of the disease.  Also of significance is that an 
asbestos-related disease can develop from brief exposure to 
asbestos or from being a bystander.  The most common disease 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesothelioma of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

These provisions are not substantive, but must be considered 
by the Board in adjudicating asbestos related claims.  
VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000). 

With regard to the three elements of service connection, the 
service department records confirm the veteran's service as a 
boiler tender while on ships in the Coast Guard.  These 
records satisfy the requirement that there be an in-service 
injury insofar as they indicate that the veteran was likely 
exposed to asbestos.  

However, there is no competent evidence linking that disease 
to a disease or injury, including asbestos exposure, in 
service as no medical professional has offered competent 
evidence linking the veteran's lung cancer to his period of 
military service or any event thereof related to asbestos 
exposure.

The September 2001 and April 2006 VA record reviews contain 
the only competent opinions on the relationship between the 
lung cancer and exposure to asbestos in service.  The 
September 2001 VA reviewer concluded that the veteran's 
cancer was not related to asbestos exposure as it was more 
likely secondary to chronic smoking history.  The April 2006 
VA reviewer concluded that it was less likely than not that 
the veteran's asbestos exposure contributed to his lung 
cancer.

No contention has been made, nor does evidence suggest, that 
the veteran's tobacco use is in any way related to service.  
In any event, the veteran's claim was received in July 2000.  
For claims filed after June 9, 1998, the law precludes 
service connection for disease or disability resulting from 
the use of tobacco products.  38 U.S.C.A. § 1103(a) (West 
2002). 

Again, the appellant and her representative also claim that 
the veteran possibly served in Vietnam.

However, as noted above, the veteran is not shown to have 
served in Vietnam. Thus, service connection on a presumptive 
basis was not warranted at the time of death.  38 C.F.R. §§ 
3.307(a)(6)(ii); 3.1000.

There is no competent evidence of a nexus between cancer of 
the lung and the veteran's service, to include any evidence 
of continuity of symptomatology.  While the veteran's 
application would indicate he felt that lung cancer was due 
to service, and the appellant currently claims the same 
relationship, they are not competent to provide such a nexus, 
as that requires a medical opinion.  See Grottveit v. Brown, 
supra; Espiritu v. Derwinski, supra.

As the records do not contain any competent evidence that the 
lung cancer was related to the veteran's period of military 
service to include exposure to asbestos and exposure to 
herbicides, service connection for lung cancer, for purposes 
of accrued benefits is not warranted. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  Gilbert v. Derwinski, supra. 


ORDER

Entitlement Dependency and Indemnity Compensation (DIC) 
benefits based on service connection for the cause of death 
or under the provisions of 38 U.S.C.A. § 1151 is denied.

Entitlement to service-connection for lung cancer, for 
purposes of accrued benefits is denied. 



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


